Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of
November 13, 2008 (the “Effective Date”) by and between Rockwood Holdings, Inc.
(the “Company”) and Seifollah Ghasemi (the “Executive”).

 

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of September 28, 2001, as amended by the First Amendment to the Employment
Agreement dated as of August 9, 2004 and by the Second Amendment to the
Employment Agreement dated as of September 24, 2004 (the “Original Employment
Agreement”);

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Employment Agreement and continue the employment of Executive on the terms set
forth herein, effective as of the date hereof;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the parties agree as
follows:

 


1.                                       TERM OF EMPLOYMENT.  SUBJECT TO THE
PROVISIONS OF SECTION 8 OF THIS AGREEMENT, EXECUTIVE SHALL CONTINUE TO BE
EMPLOYED BY THE COMPANY THROUGH AUGUST 1, 2009 (THE “INITIAL TERM”) ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT.  FOLLOWING THE
INITIAL TERM, THE AGREEMENT SHALL AUTOMATICALLY BE RENEWED FOR ADDITIONAL TERMS
OF ONE YEAR ON EACH ANNIVERSARY OF THE LAST DAY OF THE INITIAL TERM (THE INITIAL
TERM AND ANY ANNUAL EXTENSIONS OF THE TERM OF THIS AGREEMENT, TOGETHER, THE
“EMPLOYMENT TERM”), SUBJECT TO SECTION 8 OF THIS AGREEMENT, UNLESS THE COMPANY
OR THE EXECUTIVE PROVIDES THE OTHER PARTY WITH WRITTEN NOTICE AT LEAST SIXTY
(60) DAYS PRIOR TO THE EXPIRATION OF THE EMPLOYMENT TERM OF THE INTENT NOT TO
RENEW THE EMPLOYMENT TERM.  NOTWITHSTANDING THE FOREGOING, (I) THE EMPLOYMENT
TERM SHALL AUTOMATICALLY TERMINATE ON THE AUGUST 1ST NEXT FOLLOWING EXECUTIVE’S
ATTAINMENT OF AGE 75 UNLESS THE COMPANY AND THE EXECUTIVE OTHERWISE AGREE, AND
(II) AT THE COMPANY’S OPTION, ANY NOTICE OF NONRENEWAL GIVEN BY THE COMPANY MAY
SPECIFY THAT IT IS ALSO A TERMINATION WITHOUT CAUSE (AS HEREINAFTER DEFINED) BY
THE COMPANY, TO BE EFFECTIVE AS OF THE DATE SUCH NOTICE IS GIVEN, IN WHICH CASE
THE EMPLOYMENT TERM SHALL TERMINATE IMMEDIATELY AND THE SIXTY (60) DAY NOTICE
PERIOD SHALL BE DEEMED TO BE WAIVED BY THE EXECUTIVE.


 


2.                                       POSITION.


 


A.                                       DURING THE EMPLOYMENT TERM, EXECUTIVE
SHALL SERVE AS THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER OF THE COMPANY AND ITS
SUBSIDIARIES AND SHALL SERVE AS A DIRECTOR ON THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”).  THE EXECUTIVE SHALL REPORT TO THE BOARD.  IN SUCH
POSITIONS, EXECUTIVE SHALL HAVE SUCH DUTIES AND AUTHORITY COMMENSURATE WITH THE
POSITION OF A CHAIRMAN AND CHIEF EXECUTIVE OFFICER OF A COMPANY OF SIMILAR SIZE
AND NATURE AND AS THE BOARD SHALL OTHERWISE DETERMINE FROM TIME TO TIME.  THE
EXECUTIVE SHALL PRIMARILY PERFORM HIS DUTIES HEREUNDER AT THE COMPANY’S OFFICES
LOCATED IN PRINCETON, NEW JERSEY (OR AT


 

--------------------------------------------------------------------------------



 

such other office location as may be within a thirty-five (35) mile radius from
the Company’s current offices in Princeton, New Jersey), unless the Executive
consents in writing to the relocation of the Company’s offices, in which case
the Executive shall primarily perform his duties hereunder at such new
location(s).


 


B.                                      DURING THE EMPLOYMENT TERM, EXECUTIVE
WILL DEVOTE SUBSTANTIALLY ALL OF EXECUTIVE’S BUSINESS TIME, AND WILL DEVOTE
EXECUTIVE’S PERSONAL EFFORTS, TO THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER
AND WILL NOT ENGAGE IN ANY OTHER BUSINESS, PROFESSION OR OCCUPATION FOR
COMPENSATION OR OTHERWISE WHICH WOULD MATERIALLY CONFLICT OR MATERIALLY
INTERFERE WITH THE RENDITION OF SUCH SERVICES EITHER DIRECTLY OR INDIRECTLY,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD; PROVIDED, HOWEVER, THAT NOTHING
HEREIN SHALL PRECLUDE EXECUTIVE, (I) SUBJECT TO THE PRIOR APPROVAL OF THE BOARD,
FROM ACCEPTING APPOINTMENT TO OR CONTINUE TO SERVE ON ANY BOARD OF DIRECTORS OR
TRUSTEES OF ANY BUSINESS CORPORATION OR ANY CHARITABLE ORGANIZATION OR (II) FROM
MANAGING HIS PERSONAL AND FAMILY INVESTMENTS; PROVIDED, HOWEVER, IN EACH CASE,
AND IN THE AGGREGATE, THAT SUCH ACTIVITIES DO NOT MATERIALLY CONFLICT OR
MATERIALLY INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER OR
CONFLICT WITH SECTION 9.


 


3.                                       BASE SALARY.  DURING THE EMPLOYMENT
TERM, THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY AT THE ANNUAL RATE OF
$1,300,000, PAYABLE IN SUBSTANTIALLY EQUAL PERIODIC PAYMENTS IN ACCORDANCE WITH
THE COMPANY’S PRACTICES FOR OTHER EXECUTIVE EMPLOYEES, AS SUCH PRACTICES MAY BE
DETERMINED FROM TIME TO TIME.  EXECUTIVE SHALL BE ENTITLED TO SUCH INCREASES IN
EXECUTIVE’S BASE SALARY, IF ANY, AS MAY BE DETERMINED FROM TIME TO TIME IN THE
SOLE DISCRETION OF THE BOARD.  EXECUTIVE’S ANNUAL BASE SALARY, AS IN EFFECT FROM
TIME TO TIME, IS HEREINAFTER REFERRED TO AS THE “BASE SALARY.”  ONCE INCREASED,
THE EXECUTIVE’S BASE SALARY SHALL NOT BE DECREASED BELOW SUCH INCREASED AMOUNT.


 


4.                                       ANNUAL BONUS. WITH RESPECT TO EACH FULL
FISCAL YEAR DURING THE EMPLOYMENT TERM, EXECUTIVE SHALL BE ELIGIBLE TO EARN AN
ANNUAL BONUS AWARD (AN “ANNUAL BONUS”), WITH A TARGET BONUS AMOUNT EQUAL TO 150%
OF EXECUTIVE’S BASE SALARY (THE “TARGET BONUS”) BASED UPON THE ACHIEVEMENT OF
REASONABLE PERFORMANCE GOALS ESTABLISHED BY THE BOARD, PROVIDED, THAT TO THE
EXTENT THAT ANY PORTION OF THE ACHIEVEMENT OF THE GOALS OR AMOUNT OF THE ANNUAL
BONUS SHALL BE BASED ON A SUBJECTIVE CRITERIA, THAT PORTION OF THE ACHIEVEMENT
OF THE GOALS OR ANNUAL BONUS SHALL BE AS DETERMINED IN THE SOLE, GOOD FAITH
DISCRETION OF THE BOARD.  IN ADDITION, IN THE SOLE DISCRETION OF THE BOARD,
EXECUTIVE MAY BE ELIGIBLE TO EARN AN ANNUAL BONUS IN EXCESS OF THE TARGET
BONUS.  IN ADDITION, THE BOARD SHALL ESTABLISH CERTAIN THRESHOLD PERFORMANCE
GOALS, WHICH THE COMPANY MUST ACHIEVE BEFORE EXECUTIVE SHALL BE ENTITLED TO EARN
ANY ANNUAL BONUS.  ALL ANNUAL BONUS AMOUNTS SHALL OTHERWISE BE PAID IN
ACCORDANCE WITH THE COMPANY’S ANNUAL INCENTIVE PLAN OR POLICY, BUT IN ALL CASES
WITHIN 2-1/2 MONTHS FOLLOWING THE CLOSE OF THE FISCAL YEAR.


 

In the event the Company is required to prepare a restatement of its financial
results for a fiscal year and the Board in good faith determines that the need
for such restatement was due to the intentional misconduct of one or more of the
senior executive officers of the Company, Executive shall, within 60 days of
receiving notice of such Board determination (which notice shall state the
reasons for the need for the restatement, identify the misconduct and include
calculations of the impact thereof), reimburse the Company, net of taxes, for
all excess remuneration (as defined below) received by Executive in connection
with the Annual Bonus

 

2

--------------------------------------------------------------------------------


 

received by Executive with respect to such fiscal year.  For purposes of this
provision, the term “excess remuneration” means the excess of the Annual Bonus
payment made to Executive for such fiscal year over the payment that would have
been made to Executive for such fiscal year had Executive’s payment been
calculated based on the financial statements as restated, as determined in the
good faith discretion of the Board.

 


5.                                       EQUITY ARRANGEMENTS.  DURING THE
EMPLOYMENT TERM, EXECUTIVE SHALL BE ELIGIBLE TO BE GRANTED EQUITY AWARDS ON SUCH
TERMS AND CONDITIONS AS MAY BE DETERMINED BY THE COMPENSATION COMMITTEE OF THE
BOARD.


 

Executive’s equity arrangements, to the extent not inconsistent herewith, shall
be governed by the terms and conditions of certain documents, including a
Management Stockholder’s Agreement, the Stock Purchase and Option Plan for Key
Employees of Rockwood Holdings, Inc. and Subsidiaries (the “Stock Incentive
Plan”), Restricted Stock Unit Award Agreement, Share Option Agreement, Sale
Participation Agreement, and Registration Rights Agreement, in the forms
attached to the Original Employment Agreement (collectively, the “Management
Equity Documents”).

 


6.                                       EMPLOYEE BENEFITS.


 


A.                                       DURING THE EMPLOYMENT TERM, EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S EMPLOYEE BENEFIT PLANS (OTHER
THAN ANNUAL BONUS AND INCENTIVE PLANS DESCRIBED IN SECTION 4) AS IN EFFECT FROM
TIME TO TIME (COLLECTIVELY “EMPLOYEE BENEFITS”), ON THE SAME BASIS AS THOSE
BENEFITS ARE GENERALLY MADE AVAILABLE TO OTHER SENIOR EXECUTIVES OF THE
COMPANY.  SUCH PLANS AND PROGRAMS CURRENTLY INCLUDE THE FOLLOWING:


 

(i)                                     Rockwood Health Care Benefits (medical,
pharmaceutical, dental and vision),

 

(ii)                                  Rockwood Long-Term Disability Plan,

 

(iii)                               Rockwood Life and Accident Plan,

 

(iv)                              Rockwood Health Care and Dependent Care
Reimbursement Account,

 

(v)                                 Senior Executive Health Plan,

 

(vi)                              Personal Excess Liability Insurance Program,
and

 

(vii)                           Rockwood Retirement Plus Program (Profit
Share/401(k) and Money Purchase Plan).

 


B.                                      THE COMPANY SHALL ALSO PAY TO EXECUTIVE
DURING THE EMPLOYMENT TERM THE SUM OF $50,000 PER MONTH (THE “SUPPLEMENTAL
PENSION BENEFIT”) WHICH SHALL BE PAID MONTHLY.


 


3

--------------------------------------------------------------------------------



 


7.                                       BUSINESS EXPENSES AND PERQUISITES.


 


A.                                       EXPENSES.  DURING THE EMPLOYMENT TERM,
REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE IN THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER SHALL BE REIMBURSED BY THE COMPANY IN ACCORDANCE
WITH COMPANY POLICIES (BUT IN NO EVENT LATER THAN THE LAST DAY OF THE CALENDAR
YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSES WERE INCURRED).


 


B.                                      COMPANY CAR.  DURING THE EMPLOYMENT
TERM, THE EXECUTIVE WILL BE PROVIDED (AT NO AFTER-TAX COST TO EXECUTIVE) WITH
USE OF A COMPANY AUTOMOBILE, INCLUDING REIMBURSEMENT ON A MONTHLY BASIS FOR
EXPENSES ASSOCIATED WITH OPERATING THE AUTOMOBILE INCLUDING GAS, INSURANCE AND
MAINTENANCE.  THE REIMBURSEMENTS AND TAX GROSS-UP PAYMENTS CALLED FOR BY THIS
SECTION 7(B) SHALL BE PAID IN ACCORDANCE WITH THE COMPANY’S REIMBURSEMENT POLICY
FOR SENIOR EXECUTIVES (BUT IN NO EVENT LATER THAN THE LAST DAY OF THE CALENDAR
YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE EXECUTIVE PAYS THE EXPENSES
OR RELATED TAXES, RESPECTIVELY).


 


C.                                       OTHER PERQUISITES.  EXECUTIVE SHALL BE
ENTITLED TO SUCH OTHER PERQUISITES AS SHALL BE AGREED TO BY EXECUTIVE AND THE
COMPANY.


 


8.                                       TERMINATION.  THE EMPLOYMENT TERM AND
EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY EITHER PARTY AT ANY TIME
AND FOR ANY REASON; PROVIDED, HOWEVER, THAT EXECUTIVE WILL BE REQUIRED TO GIVE
THE COMPANY AT LEAST ONE HUNDRED EIGHTY (180) DAYS ADVANCE WRITTEN NOTICE OF ANY
RESIGNATION OF EXECUTIVE’S EMPLOYMENT; PROVIDED, FURTHER, HOWEVER, THAT THE
COMPANY MAY, IN ITS DISCRETION, WAIVE ALL OR ANY PORTION OF SUCH NOTICE
REQUIREMENT.  IN THE EVENT THAT THE COMPANY WAIVES ALL OR ANY PORTION OF SUCH
NOTICE REQUIREMENT AND THEREFORE CAUSES EXECUTIVE’S EMPLOYMENT TO BE TERMINATED,
IN NO EVENT SHALL SUCH WAIVER CONSTITUTE A TERMINATION WITHOUT CAUSE BY THE
COMPANY (AS DESCRIBED IN SECTION 8(C) BELOW).  IN ADDITION, EXECUTIVE’S NOTICE
REQUIREMENT HEREUNDER SHALL BE SUBJECT TO THE NOTICE PROVISIONS OF
SECTION 8(C) BELOW.


 


A.                                       BY THE COMPANY FOR CAUSE OR BY
EXECUTIVE RESIGNATION WITHOUT GOOD REASON.


 


(I)                  THE EMPLOYMENT TERM AND EXECUTIVE’S EMPLOYMENT HEREUNDER
MAY BE TERMINATED BY THE COMPANY FOR CAUSE (AS DEFINED BELOW) IMMEDIATELY,
WITHOUT PRIOR WRITTEN NOTICE THEREOF, AND SHALL TERMINATE AUTOMATICALLY (SUBJECT
TO THE NOTICE REQUIREMENTS, WHICH MAY BE WAIVED BY THE COMPANY, AS DESCRIBED
ABOVE IN THIS SECTION 8) UPON EXECUTIVE’S RESIGNATION WITHOUT GOOD REASON (AS
DEFINED IN SECTION 8(C)).


 


(II)               FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN
(A) EXECUTIVE’S WILLFUL AND CONTINUED REFUSAL TO PERFORM DUTIES, WHICH ARE
WITHIN THE CONTROL OF EXECUTIVE AND CONSISTENT WITH SUCH EXECUTIVE’S TITLE AND
POSITION, THAT IS NOT CURED WITHIN 15 DAYS FOLLOWING RECEIPT BY THE EXECUTIVE OF
WRITTEN NOTICE FROM THE COMPANY OF SUCH FAILURE, (B) EXECUTIVE’S CONVICTION OF
OR PLEA OF GUILTY OR NO CONTEST TO A (X) FELONY, (Y) MISDEMEANOR INVOLVING THE
COMPANY OR (Z) MISDEMEANOR NOT INVOLVING THE COMPANY, WHICH RESULTS IN MATERIAL
AND DEMONSTRABLE HARM TO THE BUSINESS OR REPUTATION OF THE COMPANY (IN EACH CASE
OF (X), (Y) OR (Z),

 

4

--------------------------------------------------------------------------------



 

other than as a result of vicarious liability under any environmental criminal
statute), (iii) Executive’s willful malfeasance or misconduct (x) relating to
the Company which is demonstrably injurious to the Company or its subsidiaries,
other than in a manner that is insignificant or inconsequential or (y) not
involving the Company, but which results in material, adverse and demonstrable
harm to the Company or its subsidiaries or (iv) a breach by Executive of the
material term of Section 9 of this Agreement, following notice of such breach
(which notice may be oral or written) that (if, in the good faith discretion of
the Board, is able to be cured by Executive) is not cured within 15 days
following receipt by the Executive of written notice from the Company that it
reasonably believes Executive is in breach of any such covenants; provided,
however, that Cause shall cease to exist as an event on the 60th day following
actual and substantiated knowledge of the Cause event by the chairman of the
compensation or audit committee of the Board unless, prior to such date, the
Company has given Executive written notice of the event constituting Cause and
Executive’s opportunity to cure.  For purposes of this subsection, no act, or
failure to act, on Executive’s part shall be considered “willful” unless done or
omitted to be done, by him not in good faith and without reasonable belief that
his action or omission was in the best interests of the Company.


 


(III)            IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR
CAUSE, OR IF EXECUTIVE RESIGNS WITHOUT GOOD REASON, EXECUTIVE SHALL BE ENTITLED
TO RECEIVE:


 

(A)                              THE BASE SALARY AND ANY ACCRUED BUT UNPAID
SUPPLEMENTAL PENSION BENEFIT THROUGH THE DATE OF TERMINATION AND ANY EARNED BUT
UNPAID ANNUAL BONUS FOR THE PRIOR YEAR AND ANY ACCRUED BUT UNPAID VACATION;

 

(B)                                REIMBURSEMENT FOR ANY UNREIMBURSED BUSINESS
EXPENSES PROPERLY INCURRED BY EXECUTIVE IN ACCORDANCE WITH COMPANY POLICY PRIOR
TO THE DATE OF EXECUTIVE’S TERMINATION; AND

 

(C)                                SUCH EMPLOYEE BENEFITS (DESCRIBED IN
SECTION 6(A) ABOVE), IF ANY, AS TO WHICH EXECUTIVE MAY BE ENTITLED UNDER THE
EMPLOYEE BENEFIT PLANS OF THE COMPANY (THE AMOUNTS DESCRIBED IN CLAUSES
(A) THROUGH (C) HEREOF BEING REFERRED TO AS THE “ACCRUED RIGHTS”).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement other than for rights to indemnification
and directors and officers liability insurance as provided herein; provided,
however, that the treatment of any equity rights held by Executive immediately
prior to any such termination shall be subject to the applicable terms of the
Management Equity Documents.

 


B.                                      DISABILITY OR DEATH.


 


(I)                  THE EMPLOYMENT TERM AND EXECUTIVE’S EMPLOYMENT HEREUNDER
SHALL TERMINATE UPON EXECUTIVE’S DEATH AND MAY BE TERMINATED BY THE COMPANY IF A
DETERMINATION IS MADE, AT THE REQUEST OF EXECUTIVE OR UPON THE REASONABLE
REQUEST OF THE COMPANY SET FORTH IN A NOTICE TO EXECUTIVE, BY A PHYSICIAN
SELECTED BY THE COMPANY AND EXECUTIVE, THAT EXECUTIVE IS

 

5

--------------------------------------------------------------------------------



 

unable to perform his duties as an employee of the Company or its subsidiaries
and in all reasonable medical likelihood such inability will continue for a
period in excess of 180 consecutive days (such inability is hereinafter referred
to as “Disability” or being “Disabled”).  Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company.  If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing.  The determination of Disability made in writing to
the Company and Executive shall be final and conclusive for all purposes of the
Agreement.  Notwithstanding the foregoing, in the event that as a result of
mental or physical incapacity Executive earlier incurs a “separation from
service” within the meaning of Section 409A, Executive will be deemed to have a
termination of employment by reason of Disability under this Agreement as of
such date.  In the event Executive is determined to be Disabled, the Company
shall, pursuant to a Company employee benefit plan or otherwise, cause Executive
to continue to receive the then Base Salary (or such other salary continuation
as may be provided pursuant to any Company employee benefit plan) and welfare
benefits (in accordance with the applicable Company employee benefit plan under
which Executive receives such benefits immediately prior to such Disability)
until the earlier to occur of (x) six months after the date Executive is
determined to be Disabled and (y) such time as Executive commences coverage
pursuant to the Company’s long-term disability plan.


 


(II)               UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER FOR
EITHER DISABILITY OR DEATH, EXECUTIVE OR EXECUTIVE’S ESTATE (AS THE CASE MAY BE)
SHALL BE ENTITLED TO RECEIVE:


 

(A)                              THE ACCRUED RIGHTS; AND

 

(B)                                A LUMP SUM PRO RATA PORTION OF THE ANNUAL
BONUS, IF ANY, THAT EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE PURSUANT TO
SECTION 4 HEREOF FOR THE FISCAL YEAR IN WHICH SUCH TERMINATION OCCURS BASED UPON
THE PERCENTAGE OF THE FISCAL YEAR THAT SHALL HAVE ELAPSED THROUGH THE DATE OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT, PAYABLE WHEN SUCH ANNUAL BONUS WOULD HAVE
OTHERWISE BEEN PAYABLE HAD EXECUTIVE’S EMPLOYMENT NOT TERMINATED, BASED ON THE
TARGET FOR THE FISCAL YEAR IN WHICH TERMINATION OCCURS.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement other than
for rights to indemnification and directors and officers liability insurance as
provided herein; provided, however, that the treatment of any equity rights held
by Executive immediately prior to any such termination shall be subject to the
applicable terms of the Management Equity Documents.

 


C.                                       BY THE COMPANY WITHOUT CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON.


 


(I)                  THE EMPLOYMENT TERM AND EXECUTIVE’S EMPLOYMENT HEREUNDER
MAY BE TERMINATED BY THE COMPANY WITHOUT CAUSE IMMEDIATELY, WITHOUT PRIOR
WRITTEN NOTICE THEREOF, OR

 

6

--------------------------------------------------------------------------------



 

by Executive’s resignation for Good Reason (subject to the notice requirements,
which may be waived by the Company, as described above in this Section 8, and to
the provision of Section 8(c)(ii), below).  In addition to the foregoing, a
notice of non-extension of the Employment Term by the Company shall be deemed to
be a termination of the Executive’s employment without Cause as of the date the
Company notifies Executive of such non-extension.


 


(II)               FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN,
WITHOUT EXECUTIVE’S CONSENT, (A) A REDUCTION IN EXECUTIVE’S BASE SALARY OR
ANNUAL BONUS OPPORTUNITY, (B) A SUBSTANTIAL REDUCTION IN EXECUTIVE’S DUTIES,
AUTHORITIES, AND RESPONSIBILITIES OR REMOVAL FROM EXECUTIVE OF THE TITLE OF
CHIEF EXECUTIVE OFFICER OF THE COMPANY, (C) THE EXECUTIVE’S REMOVAL FROM, OR
FAILURE TO BE RE-ELECTED TO THE BOARD, (D) THE ELIMINATION OR REDUCTION OF
EXECUTIVE’S ELIGIBILITY TO PARTICIPATE IN THE COMPANY’S BENEFIT PROGRAMS THAT IS
INCONSISTENT WITH THE ELIGIBILITY OF SIMILARLY SITUATED EMPLOYEES OF THE COMPANY
TO PARTICIPATE THEREIN, PROVIDED, HOWEVER, THAT ANY ADVERSE CHANGE TO THE TERMS
OF THE SUPPLEMENTAL PENSION BENEFIT SHALL BE DEEMED AN EVENT OF GOOD REASON,
(E) A TRANSFER OF EXECUTIVE’S PRIMARY WORKPLACE BY MORE THAN THIRTY-FIVE (35)
MILES FROM THE COMPANY’S OFFICES IN PRINCETON, NEW JERSEY, (F) ANY FAILURE BY
THE COMPANY TO PAY WHEN DUE ANY PAYMENT OWED TO EXECUTIVE WITHIN 15 DAYS AFTER
THE DATE SUCH PAYMENT BECOMES DUE OR (G) FAILURE OF ANY SUCCESSOR TO THE COMPANY
(WHETHER DIRECT OR INDIRECT AND WHETHER BY MERGER, ACQUISITION, CONSOLIDATION OR
OTHERWISE) TO ASSUME IN A WRITING DELIVERED TO THE EXECUTIVE, UPON THE ASSIGNEE
BECOMING SUCH, THE OBLIGATIONS OF THE COMPANY HEREUNDER; PROVIDED THAT EITHER OF
THE EVENTS DESCRIBED IN CLAUSES (A) AND (B) OF THIS SECTION 8(C)(II) SHALL
CONSTITUTE GOOD REASON ONLY IF THE COMPANY FAILS TO CURE SUCH EVENT WITHIN 30
DAYS AFTER RECEIPT FROM EXECUTIVE OF WRITTEN NOTICE OF THE EVENT WHICH
CONSTITUTES GOOD REASON; AND PROVIDED, FURTHER, THAT “GOOD REASON” SHALL CEASE
TO EXIST FOR AN EVENT ON THE 60TH DAY FOLLOWING THE LATER OF ITS OCCURRENCE OR
EXECUTIVE’S KNOWLEDGE THEREOF, UNLESS EXECUTIVE HAS GIVEN THE COMPANY WRITTEN
NOTICE THEREOF PRIOR TO SUCH DATE.


 


(III)            IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE (OTHER THAN BY REASON OF DEATH OR DISABILITY) OR IF EXECUTIVE RESIGNS FOR
GOOD REASON, EXECUTIVE SHALL BE ENTITLED TO RECEIVE:


 

(A)                              THE ACCRUED RIGHTS

 

(B)                                A LUMP SUM PRO RATA PORTION OF ANY ANNUAL
BONUS, IF ANY, THAT EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE PURSUANT TO
SECTION 4 HEREOF FOR THE FISCAL YEAR IN WHICH SUCH TERMINATION OCCURS (BUT ONLY
TO THE EXTENT OF ACHIEVEMENT OF THE APPLICABLE PERFORMANCE STANDARDS FOR SUCH
YEAR) BASED UPON THE PERCENTAGE OF THE FISCAL YEAR THAT SHALL HAVE ELAPSED
THROUGH THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, PAYABLE WHEN SUCH
ANNUAL BONUS WOULD HAVE OTHERWISE BEEN PAYABLE HAD EXECUTIVE’S EMPLOYMENT NOT
TERMINATED; PROVIDED, HOWEVER, THAT TO THE EXTENT THE ANNUAL BONUS IS SUBJECT TO
THE EXERCISE OF NEGATIVE DISCRETION, SUCH DISCRETION SHALL NOT BE EXERCISED TO
REDUCE EXECUTIVE’S ANNUAL BONUS BY A GREATER PERCENTAGE THAN IS APPLIED
GENERALLY TO SENIOR EXECUTIVES SUBJECT TO SUCH DISCRETION;

 

(C)                                IN LIEU OF ANY OTHER CASH SEVERANCE OR
TERMINATION BENEFITS OTHERWISE PAYABLE TO EXECUTIVE UNDER ANY OTHER PLANS,
PROGRAMS OR ARRANGEMENTS OF THE COMPANY OR ITS AFFILIATES AND SUBJECT TO
EXECUTIVE’S CONTINUED COMPLIANCE WITH THE

 

7

--------------------------------------------------------------------------------


 

PROVISIONS OF SECTION 9, PAYMENT OF AN AMOUNT EQUAL TO TWO TIMES THE SUM OF
(X) EXECUTIVE’S THEN BASE SALARY AND (Y) THE AVERAGE OF EXECUTIVE’S ANNUAL
BONUSES, IF ANY, EARNED OR PAYABLE IN RESPECT OF THE TWO FULL FISCAL YEARS OF
THE COMPANY PRIOR TO THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, PAYABLE
IN SUBSTANTIALLY EQUAL MONTHLY INSTALLMENTS OVER THE TWENTY-FOUR (24) MONTH
PERIOD FOLLOWING THE DATE OF SUCH TERMINATION; PROVIDED, HOWEVER, THAT IF THERE
OCCURS A CHANGE OF CONTROL (AS DEFINED IN SECTION 8(G)) WHICH QUALIFIES AS A
“CHANGE OF CONTROL” FOR PURPOSES OF SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (“SECTION 409A”) AND THE EXECUTIVE’S EMPLOYMENT TERMINATES
PURSUANT TO THIS SECTION 8(C) WITHIN TWO YEARS FOLLOWING THE CHANGE OF CONTROL,
THEN THE AMOUNT TO WHICH EXECUTIVE SHALL BE ENTITLED HEREUNDER (INCLUDING THE
AMOUNT PAYABLE UNDER SECTION 8(C)(III)(D)) SHALL BE PAID IN ONE LUMP SUM; AND

 

(D)                               DURING EACH OF THE TWELVE (12) MONTHS
FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, THE COMPANY SHALL
MAKE THE ADDITIONAL $50,000 PAYMENT DESCRIBED IN SECTION 6(B) OF THIS AGREEMENT.

 

For the avoidance of doubt, it is understood and agreed that if a Change of
Control occurs after the Executive’s termination of employment, the amounts
payable to Executive under this Section 8(c)(iii)(C) shall continue to be paid
in monthly installments and shall not be accelerated.  Following Executive’s
termination of employment by the Company without Cause (other than by reason of
Executive’s death or Disability) or by Executive’s resignation for Good Reason,
except as set forth in this Section 8(c)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement other than
for rights to indemnification and directors and officers liability insurance as
provided herein; provided, however, that the treatment of any equity rights held
by Executive immediately prior to any such termination shall be subject to the
applicable terms of the Management Equity Documents.

 


(IV)           IF EXECUTIVE’S EMPLOYMENT IS AUTOMATICALLY TERMINATED ON THE
AUGUST 1ST NEXT FOLLOWING EXECUTIVE’S ATTAINMENT OF AGE 75 IN ACCORDANCE WITH
SECTION 1 OF THIS AGREEMENT, EXECUTIVE SHALL BE ENTITLED TO RECEIVE:


 

(A)                              THE ACCRUED RIGHTS;

 

(B)                                A LUMP SUM PRO RATA PORTION OF ANY ANNUAL
BONUS, IF ANY, THAT EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE PURSUANT TO
SECTION 4 HEREOF FOR THE FISCAL YEAR IN WHICH SUCH TERMINATION OCCURS (BUT ONLY
TO THE EXTENT OF ACHIEVEMENT OF THE APPLICABLE PERFORMANCE STANDARDS FOR SUCH
YEAR) BASED UPON THE PERCENTAGE OF THE FISCAL YEAR THAT SHALL HAVE ELAPSED
THROUGH THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, PAYABLE WHEN SUCH
ANNUAL BONUS WOULD HAVE OTHERWISE BEEN PAYABLE HAD EXECUTIVE’S EMPLOYMENT NOT
TERMINATED; PROVIDED, HOWEVER, THAT TO THE EXTENT THE ANNUAL BONUS IS SUBJECT TO
THE EXERCISE OF NEGATIVE DISCRETION, SUCH DISCRETION SHALL NOT BE EXERCISED TO
REDUCE EXECUTIVE’S ANNUAL BONUS BY A GREATER PERCENTAGE THAN IS APPLIED
GENERALLY TO SENIOR EXECUTIVES SUBJECT TO SUCH DISCRETION; AND

 

8

--------------------------------------------------------------------------------


 

(C)                                HIS ENTITLEMENT UNDER OUTSTANDING EQUITY
AWARDS DETERMINED AS THOUGH HIS TERMINATION OCCURRED BY REASON OF RETIREMENT OR
INVOLUNTARY TERMINATION BY THE COMPANY, WHICHEVER IS MORE FAVORABLE TO THE
EXECUTIVE.

 


D.                                      NOTICE OF TERMINATION; PAYMENT OF LUMP
SUM AMOUNTS.  (I) ANY PURPORTED TERMINATION OF EMPLOYMENT BY THE COMPANY OR BY
EXECUTIVE (OTHER THAN DUE TO EXECUTIVE’S DEATH) AS SET FORTH ABOVE IN THIS
SECTION 8 SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER
PARTY HERETO IN ACCORDANCE WITH SECTION 12(K) HEREOF.  FOR PURPOSES OF THIS
AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE
THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET
FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF EMPLOYMENT UNDER THE PROVISION SO INDICATED. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE PROVISIONS OF THIS
SECTION 8 SHALL EXCLUSIVELY GOVERN EXECUTIVE’S RIGHTS UPON TERMINATION OF
EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES.


 


(II)               FOR PURPOSES OF THIS SECTION 8, (W) THE ACCRUED RIGHTS
DESCRIBED IN SECTION 8(A)(III)(A) AND ALL AMOUNTS REQUIRED TO BE PAID IN A LUMP
SUM PURSUANT TO ANY SUBSECTION OF THIS SECTION 8 (OTHER THAN THE ANNUAL BONUS
UNDER SECTION 8(B)(II)(B), SECTION 8(C)(III)(B) AND SECTION 8(C)(IV)(B)) SHALL
BE REQUIRED TO BE MADE WITHIN THIRTY (30) BUSINESS DAYS AFTER THE DATE OF THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT, (X) THE ACCRUED RIGHTS DESCRIBED IN
SECTION 8(A)(III)(C) SHALL BE PAID IN ACCORDANCE WITH THE APPLICABLE BENEFIT
PLAN, (Y) THE ANNUAL BONUS UNDER SECTION 8(B)(II)(B), SECTION 8(C)(III)(B) AND
SECTION 8(C)(IV)(B) SHALL BE PAID AT SUCH TIME AS THE ANNUAL BONUS WOULD HAVE
BEEN PAYABLE HAD EXECUTIVE’S EMPLOYMENT NOT TERMINATED, AND (Z) ALL
REIMBURSEMENTS OF EXPENSES PURSUANT TO THIS SECTION 8 WILL BE PAID IN ACCORDANCE
WITH COMPANY POLICY (BUT IN NO EVENT LATER THAN THE LAST DAY OF THE CALENDAR
YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSES WERE INCURRED).


 


E.                                       BOARD/COMMITTEE RESIGNATION.  UPON
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE AGREES TO
RESIGN, AS OF THE DATE OF SUCH TERMINATION, FROM THE BOARD (AND ANY COMMITTEES
THEREOF) AND THE BOARD OF DIRECTORS (AND ANY COMMITTEES THEREOF) OF ANY OF THE
COMPANY’S AFFILIATES.


 


F.                                         SPECIAL 409A PROVISIONS. 
NOTWITHSTANDING THE PROVISIONS OF SECTION 8 OR 11, IF EXECUTIVE IS A SPECIFIED
EMPLOYEE WITHIN THE MEANING OF SECTION 409A, IN ACCORDANCE WITH THE ELECTION
MADE BY THE COMPANY FOR DETERMINING SPECIFIED EMPLOYEES, ANY AMOUNTS PAYABLE
UNDER THIS AGREEMENT OR ANY OTHER PAYMENTS TO WHICH EXECUTIVE MAY BE ENTITLED ON
ACCOUNT OF A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 409A WHICH
CONSTITUTE “DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A AND WHICH
ARE OTHERWISE SCHEDULED TO BE PAID DURING THE FIRST SIX MONTHS FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT (OTHER THAN ANY PAYMENTS THAT ARE
PERMITTED UNDER SECTION 409A TO BE PAID WITHIN SIX MONTHS FOLLOWING TERMINATION
OF EMPLOYMENT OF A SPECIFIED EMPLOYEE) SHALL BE SUSPENDED UNTIL THE SIX-MONTH
ANNIVERSARY OF EXECUTIVE’S TERMINATION OF EMPLOYMENT (OR THE EXECUTIVE’S DEATH
IF SOONER), AT WHICH TIME ALL PAYMENTS THAT WERE SUSPENDED SHALL BE PAID TO
EXECUTIVE (OR HIS ESTATE) IN A LUMP SUM, TOGETHER WITH INTEREST ON EACH
SUSPENDED PAYMENT AT THE PRIME RATE (AS REPORTED IN THE WALL STREET JOURNAL)
FROM THE DATE OF SUSPENSION TO THE DATE OF PAYMENT.  FOR PURPOSES OF
SECTION 409A, EACH PAYMENT UNDER SECTION 8  (AND EACH OTHER SEVERANCE PLAN
PAYMENT) WILL BE TREATED AS A SEPARATE PAYMENT.  A TERMINATION OF EMPLOYMENT
SHALL NOT BE

 

9

--------------------------------------------------------------------------------



 

deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A.  Payment or reimbursement of each
of the business expenses and tax gross-up payments called for by this Agreement
(including those under Sections 7, 8, and 11) with respect to any calendar year
shall not affect the amount eligible for payment or reimbursement in any other
calendar year, and such payments and reimbursements may not be exchanged for
cash or another benefit.  If any amounts are due to be paid to Executive within
a specified period, the date of payment within such period shall be in the sole
discretion of the Company.


 


G.                                      CHANGE OF CONTROL.  FOR PURPOSES OF THIS
AGREEMENT, A CHANGE OF CONTROL SHALL MEAN THE EARLIEST DATE AT WHICH:


 


(I)                  ANY PERSON (WHICH TERM SHALL MEAN ANY INDIVIDUAL,
CORPORATION, PARTNERSHIP, GROUP, ASSOCIATION OR OTHER “PERSON,” AS SUCH TERM IS
USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, OTHER THAN THE COMPANY OR ANY EMPLOYEE BENEFIT PLANS SPONSORED BY THE
COMPANY) IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER
SUCH ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 30%
OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING VOTING
SECURITIES (WHICH TERM SHALL MEAN SECURITIES WHICH UNDER ORDINARY CIRCUMSTANCES
ARE ENTITLED TO VOTE FOR THE ELECTION OF DIRECTORS) OTHER THAN THROUGH THE
PURCHASE OF VOTING SECURITIES DIRECTLY FROM THE COMPANY THROUGH A PRIVATE
PLACEMENT;


 


(II)               INDIVIDUALS WHO CONSTITUTE THE BOARD ON THE DATE HEREOF (THE
“INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
THEREOF, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT TO THE DATE
HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS,
WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS COMPRISING THE
INCUMBENT BOARD SHALL FROM AND AFTER SUCH ELECTION BE DEEMED TO BE A MEMBER OF
THE INCUMBENT BOARD;


 


(III)            A MERGER OR CONSOLIDATION INVOLVING THE COMPANY OR ITS STOCK OR
AN ACQUISITION BY THE COMPANY, DIRECTLY OR INDIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES, OF ANOTHER ENTITY OR ITS STOCK OR ASSETS IN EXCHANGE FOR THE STOCK
OF THE COMPANY IS CONSUMMATED, UNLESS, IMMEDIATELY FOLLOWING SUCH TRANSACTION,
70% OR MORE OF THE THEN OUTSTANDING VOTING SECURITIES OF THE SURVIVING OR
RESULTING CORPORATION OR ENTITY WILL BE (OR IS) THEN BENEFICIALLY OWNED,
DIRECTLY OR INDIRECTLY, BY THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS OF THE COMPANY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
TRANSACTION (TREATING, FOR PURPOSES OF DETERMINING WHETHER THE 70% CONTINUITY
TEST IS MET, ANY OWNERSHIP OF THE VOTING SECURITIES OF THE SURVIVING OR
RESULTING CORPORATION OR ENTITY THAT RESULTS FROM A STOCKHOLDER’S OWNERSHIP OF
THE STOCK OF, OR OTHER OWNERSHIP INTEREST IN, THE CORPORATION OR OTHER ENTITY
WITH WHICH THE COMPANY IS MERGED OR CONSOLIDATED AS NOT OWNED BY PERSONS WHO
WERE BENEFICIAL OWNERS OF THE COMPANY’S OUTSTANDING VOTING SECURITIES
IMMEDIATELY PRIOR TO THE TRANSACTION); OR


 


(IV)           ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY ARE SOLD OR
TRANSFERRED TO A PERSON AS TO WHICH (A) THE INCUMBENT BOARD DOES NOT HAVE
AUTHORITY (WHETHER BY LAW OR CONTRACT) TO DIRECTLY CONTROL THE USE OR FURTHER
DISPOSITION OF SUCH ASSETS AND (B) THE FINANCIAL RESULTS OF THE COMPANY AND SUCH
PERSON ARE NOT CONSOLIDATED FOR FINANCIAL REPORTING PURPOSES.

 

10

--------------------------------------------------------------------------------



 


9.                                       NON-COMPETITION.


 


A.                                       EXECUTIVE ACKNOWLEDGES AND RECOGNIZES
THE HIGHLY COMPETITIVE NATURE OF THE BUSINESSES OF THE COMPANY AND ITS
AFFILIATES AND ACCORDINGLY AGREES, EFFECTIVE AS OF THE DATE OF EXECUTIVE’S
COMMENCEMENT OF EMPLOYMENT WITH THE COMPANY, WITHOUT THE COMPANY’S PRIOR WRITTEN
CONSENT, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, (I) AT ANY TIME DURING OR
AFTER EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, DISCLOSE ANY CONFIDENTIAL
INFORMATION PERTAINING TO THE BUSINESS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, EXCEPT IN CONNECTION WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER AS HE DEEMS IN GOOD FAITH REASONABLY NECESSARY OR DESIRABLE, OR WHEN
REQUIRED BY LAW, ADMINISTRATIVE OR JUDICIAL PROCESS; OR (II) AT ANY TIME DURING
THE NONCOMPETE PERIOD (AS HEREINAFTER DEFINED) DIRECTLY OR INDIRECTLY, (A) BE
ENGAGED IN OR HAVE A FINANCIAL INTEREST (OTHER THAN A PASSIVE OWNERSHIP POSITION
OF LESS THAN 5% IN ANY COMPANY WHOSE SHARES ARE PUBLICLY TRADED OR ANY
NON-VOTING NON-CONVERTIBLE DEBT SECURITIES IN ANY COMPANY OR ANY INVESTMENT THE
EXECUTIVE OWNS THROUGH A MUTUAL FUND, PRIVATE EQUITY FUND OR OTHER POOLED
ACCOUNT) IN ANY BUSINESS WHICH COMPETES WITH A BUSINESS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, WHICH BUSINESS OF THE COMPANY (OR ANY OF ITS SUBSIDIARIES)
PROVIDED, AT LEAST FIVE PERCENT (5%) OF THE GROSS REVENUES OF THE COMPANY AND
ITS SUBSIDIARIES IN THE FULL FISCAL YEAR OF THE COMPANY IMMEDIATELY PRECEDING
THE FISCAL YEAR IN WHICH EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS OR IS
EXPECTED TO PROVIDE SUCH LEVEL OF GROSS REVENUES IN THE FISCAL YEAR OF SUCH
TERMINATION (ANY SUCH BUSINESS WHICH SO COMPETES, A “COMPETITOR”) OR (B) SOLICIT
OR OFFER EMPLOYMENT TO ANY PERSON (OTHER THAN EXECUTIVE’S SECRETARY OR OTHER
PERSONAL ASSISTANT WHO REPORTS DIRECTLY TO EXECUTIVE) WHO HAS BEEN EMPLOYED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES AT ANY TIME DURING THE SIX MONTHS
IMMEDIATELY PRECEDING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT. 
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PREVENT EXECUTIVE FROM
WORKING FOR A, SUBSIDIARY, DIVISION OR OTHER ENTITY OF AN ENTITY THAT CONTROLS,
DIRECTLY OR INDIRECTLY, ANOTHER SUBSIDIARY, DIVISION OR OTHER ENTITY, THAT IS A
COMPETITOR, SO LONG AS THE ENTITY, SUBSIDIARY OR DIVISION BY WHICH EXECUTIVE MAY
BE EMPLOYED IS NOT ITSELF A COMPETITOR.  IF EXECUTIVE IS BOUND BY ANY OTHER
AGREEMENT WITH THE COMPANY REGARDING THE USE OR DISCLOSURE OF CONFIDENTIAL
INFORMATION, THE PROVISIONS OF THIS AGREEMENT SHALL BE READ IN SUCH A WAY AS TO
FURTHER RESTRICT AND NOT TO PERMIT ANY MORE EXTENSIVE USE OR DISCLOSURE OF
CONFIDENTIAL INFORMATION.  FOR PURPOSES OF THIS SECTION 9, (X) “NONCOMPETE
PERIOD” SHALL BE DEFINED AS THE PERIOD DURING WHICH EXECUTIVE CONTINUES TO BE
EMPLOYED BY THE COMPANY AND (I) WITH RESPECT TO ANY TERMINATION OF EMPLOYMENT
DESCRIBED IN SECTIONS 8(A) OR (B) ABOVE, ONE YEAR AND (II) WITH RESPECT TO ANY
TERMINATION OF EMPLOYMENT DESCRIBED IN SECTION 8(C) ABOVE, TWO YEARS, AND
(Y) “CONFIDENTIAL INFORMATION” SHALL MEAN ALL NON-PUBLIC INFORMATION CONCERNING
TRADE SECRET, KNOW-HOW, SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES,
TECHNOLOGY, DESIGNS, THE FINANCIAL DATA, STRATEGIC BUSINESS PLANS OR ANY
PROPRIETARY OR CONFIDENTIAL INFORMATION, DOCUMENTS OR MATERIALS IN ANY FORM OR
MEDIA, INCLUDING ANY OF THE FOREGOING RELATING TO RESEARCH, OPERATIONS,
FINANCES, CURRENT AND PROPOSED PRODUCTS AND SERVICES, VENDORS, CUSTOMERS,
ADVERTISING AND MARKETING, AND OTHER PROPRIETARY AND CONFIDENTIAL INFORMATION OF
THE RESTRICTED GROUP, AND “RESTRICTED GROUP” SHALL MEAN, COLLECTIVELY, THE
COMPANY, ITS SUBSIDIARIES, AND THEIR RESPECTIVE AFFILIATES.


 


B.                                      NOTWITHSTANDING CLAUSE (A) ABOVE, IF AT
ANY TIME A COURT HOLDS THAT THE RESTRICTIONS STATED IN SUCH CLAUSE (A) ARE
UNREASONABLE OR OTHERWISE UNENFORCEABLE UNDER CIRCUMSTANCES THEN EXISTING, THE
PARTIES HERETO AGREE THAT THE MAXIMUM PERIOD, SCOPE OR GEOGRAPHIC AREA
DETERMINED TO BE REASONABLE UNDER SUCH CIRCUMSTANCES BY SUCH COURT WILL BE
SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA.


 


11

--------------------------------------------------------------------------------



 


10.                                 SPECIFIC PERFORMANCE.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR
THREATENED BREACH OF ANY OF THE PROVISIONS OF SECTION 9 WOULD BE INADEQUATE AND
THE COMPANY WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR
THREATENED BREACH.  IN RECOGNITION OF THIS FACT, EXECUTIVE AGREES THAT, IN THE
EVENT OF SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW,
THE COMPANY OR ITS SUCCESSORS OR ASSIGNS, WITHOUT POSTING ANY BOND, MAY, IN
ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, IMMEDIATELY APPLY
TO ANY COURT OF COMPETENT JURISDICTION TO EQUITABLE RELIEF IN THE FORM OF
SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT
INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE; PROVIDED,
FURTHER, THAT IN THE EVENT EXECUTIVE ACTUALLY BREACHES ANY OF THE PROVISIONS OF
SECTION 9, IN ADDITION TO THE FOREGOING, THE COMPANY OR ITS SUCCESSORS OR
ASSIGNS SHALL ALSO BE ENTITLED TO CEASE MAKING ANY PAYMENTS OR PROVIDING ANY
BENEFIT OTHERWISE REQUIRED BY THIS AGREEMENT.


 


11.                                 GROSS-UP.


 

(a)                                  If any benefit or payment by the Company or
a successor (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, including any acceleration of vesting
or payment) (a “Payment”) is determined to be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, being herein collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(the “Gross-Up Payment”) in an amount such that the net amount of such
additional payment retained by Executive, after payment of all federal, state
and local income and employment taxes (including, without limitation, any
federal, state and local income and employment taxes and Excise Tax imposed on
the Gross-Up Payment), shall be equal to the Excise Tax imposed on the Payment.

 

(b)                                 Subject to the provisions of Section 11(c),
all determinations required to be made under this Section 11, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by an independent accounting firm of nationally recognized standing
selected by the Company and which is not serving as accountant or auditor for
the Company or the individual, entity or group effecting the Change in Control
(the “Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of the notice from Executive that there has been a Payment or such
earlier time as is requested by the Company.  Any Gross-Up Payment shall be paid
by the Company to Executive within ten business days of the receipt of the
Accounting Firm’s determination (but in no event later than the end of the
calendar year next following the calendar year in which Executive remits the
related taxes).  Any determination by the Accounting Firm shall be binding upon
the Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments will not have
been made by the Company which should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to Section 11(c), and Executive
is thereafter required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred, and the amount
of the Underpayment shall be promptly paid by the Company to or for

 

12

--------------------------------------------------------------------------------


 

Executive’s benefit (but in no event later than the end of the calendar year
next following the calendar year in which Executive remits the related taxes).

 

(c)                                  Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of a Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten business days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including without limitation accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim; and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or federal, state
and local income and employment tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this
Section 11(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or to contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall pay and assume responsibility for
the tax; and further provided that any extension of the statute of limitations
relating to payment of taxes for Executive’s taxable year with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  The Company’s control of the contest, however, shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder, and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

13

--------------------------------------------------------------------------------


 

(d)                                 If, after the Company’s payment of tax
pursuant to Section 11(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 11(c)) promptly pay over to the Company the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the Company’s payment of tax pursuant to
Section 11(c), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such payment shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

(e)                                  In the event that the Excise Tax is
subsequently determined to be less than initially determined by the Accounting
Firm, Executive shall pay to the Company at the time that the amount of such
reduction in Excise Tax is determined (but, if previously paid to the taxing
authorities, not prior to the time the amount of such reduction is refunded to
Executive or otherwise realized as a benefit by Executive) the portion of the
Gross-Up Payment that would not have been paid if the Excise Tax as subsequently
determined had been applied in initially calculating the Gross-Up Payment, with
the amount of such repayment determined by the Accounting Firm.

 


12.                                 MISCELLANEOUS.


 


A.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


B.                                      ENTIRE AGREEMENT/AMENDMENTS.  THIS
AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
EMPLOYMENT OF EXECUTIVE BY THE COMPANY.  THERE ARE NO RESTRICTIONS, AGREEMENTS,
PROMISES, WARRANTIES, COVENANTS OR UNDERTAKINGS BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREIN OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.  THIS
AGREEMENT MAY NOT BE ALTERED, MODIFIED, OR AMENDED EXCEPT BY WRITTEN INSTRUMENT
SIGNED BY THE PARTIES HERETO.


 


C.                                       NO WAIVER.  THE FAILURE OF A PARTY TO
INSIST UPON STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL
NOT BE CONSIDERED A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE
RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM
OF THIS AGREEMENT.


 


D.                                      SEVERABILITY.  IN THE EVENT THAT ANY ONE
OR MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY.


 


E.                                       ASSIGNMENT.  THIS AGREEMENT SHALL NOT
BE ASSIGNABLE BY EXECUTIVE.  THIS AGREEMENT MAY BE ASSIGNED BY THE COMPANY TO A
SUCCESSOR IN INTEREST TO SUBSTANTIALLY ALL OF THE BUSINESS OPERATIONS OF THE
COMPANY.  THE COMPANY MAY ALSO ASSIGN THIS AGREEMENT TO AN AFFILIATE, BUT SUCH
ASSIGNMENT SHALL NOT RELEASE THE COMPANY FROM ITS OBLIGATIONS HEREUNDER AND SUCH
ASSIGNMENT SHALL NOT RESULT IN A CHANGE IN THE POSITIONS AND TITLES


 


14

--------------------------------------------------------------------------------



 

Executive holds with the Company upon his commencement of employment hereunder. 
Upon such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.


 


F.                                         MITIGATION/SET OFF.  THE COMPANY’S
OBLIGATION TO PAY EXECUTIVE THE AMOUNTS PROVIDED AND TO MAKE THE ARRANGEMENTS
PROVIDED HEREUNDER SHALL NOT BE SUBJECT TO SET-OFF, COUNTERCLAIM OR RECOUPMENT
OF AMOUNTS OWED BY EXECUTIVE TO THE COMPANY OR ITS AFFILIATES EXCEPT, WITH
REGARD TO AMOUNTS NOT SUBJECT TO SECTION 409A, FOR ANY SPECIFIC, STATED AMOUNTS
OWED BY THE EXECUTIVE TO THE COMPANY.  IN THE EVENT OF ANY TERMINATION OF
EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL BE UNDER NO OBLIGATION TO SEEK OTHER
EMPLOYMENT AND THERE SHALL BE NO OFFSET AGAINST ANY AMOUNTS DUE EXECUTIVE UNDER
THIS AGREEMENT ON ACCOUNT OF ANY REMUNERATION ATTRIBUTABLE TO ANY SUBSEQUENT
EMPLOYMENT THAT EXECUTIVE MAY OBTAIN.


 


G.                                      INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS THE EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY LAW
OR THE BY-LAWS OF THE COMPANY FOR ANY ACTION OR INACTION OF EXECUTIVE WHILE
SERVING AS AN OFFICER OR DIRECTOR OF THE COMPANY OR, AT THE COMPANY’S REQUEST,
AS AN OFFICER OR DIRECTOR OF ANY OTHER ENTITY OR AS A FIDUCIARY OF ANY BENEFIT
PLAN, EXCEPT FOR ANY ACTIVITY BY THE EXECUTIVE THAT CONSTITUTES GROSS NEGLIGENCE
OR IS SELF-ENRICHING.  THE COMPANY SHALL COVER THE EXECUTIVE UNDER DIRECTORS AND
OFFICERS LIABILITY INSURANCE BOTH DURING AND, WHILE POTENTIAL LIABILITY EXISTS,
AFTER THE EMPLOYMENT TERM IN THE SAME AMOUNT AND TO THE SAME EXTENT AS THE
COMPANY COVERS ITS OTHER SENIOR OFFICERS AND DIRECTORS.


 


H.                                      LEGAL FEES.  THE COMPANY SHALL PAY THE
EXECUTIVE’S REASONABLE LEGAL FEES AND COSTS ASSOCIATED WITH NEGOTIATING AND
ENTERING INTO THIS AGREEMENT IN A TIMELY MANNER UPON RECEIPT FROM THE EXECUTIVE
OF THE APPROPRIATE DOCUMENTATION (BUT IN NO EVENT LATER THAN THE LAST DAY OF THE
CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH SUCH FEES AND COSTS WERE
INCURRED).


 


I.                                          ARBITRATION.  ALL DISPUTES AND
CONTROVERSIES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, OTHER THAN THE
SEEKING OF INJUNCTIVE OR EQUITABLE RELIEF PURSUANT TO SECTION 9 HEREOF, SHALL BE
SETTLED BY ARBITRATION CONDUCTED BEFORE ONE ARBITRATOR SITTING IN THE STATE OF
NEW YORK, OR SUCH OTHER LOCATION AGREED TO BY THE PARTIES HERETO, IN ACCORDANCE
WITH THE RULES FOR EXPEDITED RESOLUTION OF COMMERCIAL DISPUTES OF THE AMERICAN
ARBITRATION ASSOCIATION THEN IN EFFECT.  THE DETERMINATION OF THE ARBITRATOR
SHALL BE FINAL AND BINDING ON THE PARTIES.  JUDGMENT MAY BE ENTERED ON THE AWARD
OF THE ARBITRATOR IN ANY COURT HAVING PROPER JURISDICTION.  THE ARBITRATOR SHALL
DETERMINE IN THE AWARD WHICH PARTY HAS PREV AILED AND, IF THE EXECUTIVE IS THE
PREVAILING PARTY, THE AMOUNT OF FEES AND EXPENSES OF THE COUNSEL OF THE
EXECUTIVE SHALL BE REIMBURSED BY THE COMPANY WITHIN 60 DAYS AFTER THE
ARBITRATOR’S DECISION IN SUCH ARBITRATION.  IF THE ARBITRATOR DETERMINES THAT
THE COMPANY HAS PREVAILED IN SUCH ARBITRATION, THE EXECUTIVE SHALL BEAR HIS OWN
LEGAL FEES, WITHOUT REIMBURSEMENT BY THE COMPANY.


 


J.                                          SUCCESSORS; BINDING AGREEMENT.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTES,
DEVISES AND LEGATEES.


 


15

--------------------------------------------------------------------------------



 


K.                                       NOTICE.  FOR THE PURPOSE OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
BY HAND OR OVERNIGHT COURIER OR THREE DAYS AFTER IT HAS BEEN MAILED BY UNITED
STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO
THE RESPECTIVE ADDRESSES SET FORTH BELOW AGREEMENT, OR TO SUCH OTHER ADDRESS AS
EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH,
EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 

If to the Company:

 

Rockwood Holdings, Inc.
100 Overlook Center
Princeton, New Jersey 08540
Attention:  Senior Vice President, Law & Administration

 

With a copy to:

 

Sheldon R. Erikson
Chairman, Compensation Committee
c/o Rockwood Holdings, Inc.
100 Overlook Center
Princeton, New Jersey  08540

 

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 


L.                                          EXECUTIVE REPRESENTATION.  EXECUTIVE
HEREBY REPRESENTS TO THE COMPANY THAT THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY EXECUTIVE AND THE COMPANY AND THE PERFORMANCE BY EXECUTIVE OF
EXECUTIVE’S DUTIES HEREUNDER SHALL NOT CONSTITUTE A BREACH OF, OR OTHERWISE
CONTRAVENE, THE TERMS OF ANY EMPLOYMENT AGREEMENT OR OTHER AGREEMENT OR POLICY
TO WHICH EXECUTIVE IS A PARTY OR OTHERWISE BOUND.


 


M.                                    COOPERATION.  EXECUTIVE SHALL PROVIDE HIS
REASONABLE COOPERATION IN CONNECTION WITH ANY ACTION OR PROCEEDING (OR ANY
APPEAL FROM ANY ACTION OR PROCEEDING) WHICH RELATES TO EVENTS OCCURRING DURING
EXECUTIVE’S EMPLOYMENT HEREUNDER; PROVIDED THAT, THE COMPANY SHALL PAY ALL
EXPENSES RELATED TO THE EXECUTIVE’S COOPERATION.  THIS PROVISION SHALL SURVIVE
ANY TERMINATION OF THIS AGREEMENT.  THIS PROVISION SHALL SURVIVE ANY TERMINATION
OF THIS AGREEMENT, WITHOUT IMPLICATION OF THE SURVIVAL OF ANY OTHER PROVISION OF
THIS AGREEMENT.


 


N.                                      WITHHOLDING TAXES.  THE COMPANY MAY
WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND
LOCAL TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.


 


16

--------------------------------------------------------------------------------



 


O.                                      COUNTERPARTS.  THIS AGREEMENT MAY BE
SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT
AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


P.                                      SECTION 409A.  THIS AGREEMENT IS
INTENDED TO COMPLY WITH SECTION 409A AND ANY AMBIGUITIES SHALL BE INTERPRETED
CONSISTENT WITH SUCH INTENTION.  EXECUTIVE AND THE COMPANY AGREE TO COOPERATE TO
MAKE SUCH AMENDMENTS TO THE TERMS OF THIS AGREEMENT AS MAY BE NECESSARY TO
COMPLY WITH SECTION 409A ON TERMS THAT ARE ECONOMICALLY EQUIVALENT TO THOSE SET
FORTH IN THIS AGREEMENT.


 

[Signatures on next page.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

ROCKWOOD HOLDINGS, INC.

 

SEIFOLLAH GHASEMI

 

 

 

/s/ Sheldon R. Erikson

 

/s/ Seifollah Ghasemi

By: Sheldon R. Erikson

 

 

Title: Chairman, Compensation Committee

 

 

 

18

--------------------------------------------------------------------------------